Title: From Thomas Jefferson to St. John de Crèvecoeur, 6 August 1787
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de



Dear Sir
Paris Aug. 6. 1787.

I was not a little disappointed to find on my return that you had gone punctually in the packet as you had proposed. Great is the change in the dispositions of this country in the short time since you left it. A continuation of inconsiderate expence seems to have raised the nation to the highest pitch of discontent. The parliament refused to register the new taxes. After much and warm altercation a lit de justice has been held this day at Versailles; it was opened by the reading a severe remonstrance from the parliament, to which the king made a hard reply, and finished by ordering the stamp tax, and impot territorial to be registered.—Your nation is advancing to a change of constitution. The young desire it, the middle aged are not averse, the old alone are opposed to it. They will die; the provincial assemblies will chalk out the plan, and the nation ripening fast, will execute it.—All your friends are in the country, so I can give you no news of them: but no news are always good news. The Dutchess Danville is with some of her friends: the Duke and Dutchess de la Rochefoucault gone to the waters, the Countess d’Houdetot with Madme. de la Briche. Your sons are well and go on well: and we are laboring here to improve on M. de Calonne’s letter on our commerce. Adieu my dear Sir & be assured of the sentiments of sincere esteem with which I am your friend & servt,

Th. Jefferson

